Citation Nr: 1413916	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension

3.  Entitlement to service connection for residuals of a left rib fracture.

4.  Entitlement to an initial increased in excess of 30 percent prior to September 16, 2010 and in excess of 50 percent as of September 16, 2010 for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and panic disorder.


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and an August 2009 rating decision by the VARO in Indianapolis, Indiana.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the presumptive period of exposure to herbicides and the evidence is in equipoise with respect to whether the Veteran has a current diagnosis of diabetes mellitus, type II.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left rib disability that is related to active military service.

3.  The preponderance of the evidence shows that prior to September 16, 2010 the Veteran's service-connected PTSD was characterized by occupational and social impairment with occasional decrease in work efficiency although generally functioning satisfactorily with no evidence occupational and social impairment with reduced reliability and productivity to include circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands; impaired judgment or abstract thinking or difficulty in establishing and maintaining effective social relationships; the Veteran's GAF score was 68.    

4.  The evidence of record shows that as of September 16, 2010 the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity with no evidence of occupational and social impairment with deficiencies in most areas; the Veteran was assigned a GAF score of 65.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, type II diabetes mellitus is presumed to have incurred during active military service due to Agent Orange exposure.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Residuals of a left rib fracture was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
      
3.  The criteria for an initial disability rating in excess of 30 percent prior to September 16, 2010 and in excess of 50 percent as of September 16, 2010 for service-connected PTSD have been not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to the Veteran's service connection claim for type II diabetes mellitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the Veteran's service connection claim for residuals of a left rib fracture, a VA letter dated in August 2008 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for residuals of a left rib fracture.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

With respect to the Veteran's increased rating claim for PTSD with major depressive disorder and panic disorder, the Veteran is appealing the initial disability rating assigned by the RO.  The May 2009 rating decision granted the Veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the May 2009 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The August 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, lay statements from the Veteran and his family and VA examinations dated in February 2009 and June 2012.

The Board acknowledges that the Veteran was not provided with a VA examination with respect to his service connection claim for residuals of left rib fracture. VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is no competent evidence that the Veteran fractured his ribs during active military service.  Furthermore, the record does not contain competent medical evidence that indicates a relationship between the Veteran's claimed symptoms of rib pain and active military service to include the alleged left rib injury. The Board notes that the record contains lay assertions that the Veteran fractured his rib in service and his current rib pain is related to that injury during service.  However, this type of medical diagnosis and etiological opinion requires medical knowledge and a lay person is not competent to provide a diagnosis of fractured rib or an opinion linking his current left rib pain to an injury in service.  Accordingly, VA is not required to obtain a VA examination or opinion in conjunction with this service connection claim.

The VA mental health examination reports dated in February 2009 and June 2012 reflect that the examiners obtained an oral history from the Veteran of his mental health symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment. It is unclear whether the February 2009 examiner reviewed the Veteran's claims file and the June 2012 examiner noted that he did not have a copy of the claims file to review.  When analyzing a claim for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted, and the claims file does not show, that the evidence in the claims file would have affected the observations and results of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  As such, the Board finds the VA examinations are adequate for rating purposes. 

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis of the Claims for Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diabetes Mellitus, Type II

The evidence of record must show that the Veteran has a current diagnosis of the claimed disability in order to receive service connection.  A September 2006 private treatment record documents that the Veteran was diagnosed with type II diabetes mellitus in 2006.  A note from the Veteran's private physician in February 2008 asserts that the Veteran is diabetic.  However, the VA examiner in March 2009 determined that the Veteran did not have diabetes mellitus as the Veteran had several normal blood sugar tests and prior elevated blood sugar may have been due to alcohol abuse.  A January 2014 addendum observes that the Veteran was previously diagnosed with and received treatment for diabetes mellitus, type II.  The Veteran has indicated that he continues to follow a restricted diet and exercise program to control the condition.  The nurse practitioner concluded that she agreed with the previous examiner that the Veteran does not currently meet the medical criteria for a diagnosis of diabetes based on the ADA guidelines which establish blood glucose and hgb A1C criteria.  As the Veteran has received a diagnosis of diabetes from his treating physician and is being treated for such condition during the appeal period, the Board finds that the evidence is in equipoise with respect to whether the Veteran has a current diagnosis of type II diabetes mellitus.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of type II diabetes mellitus.  

The Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam from August 1970 to April 1971.  Accordingly, the evidence shows that the Veteran had service in the Republic of Vietnam during the applicable presumptive period and therefore exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).   Furthermore, the current diagnosis of type II diabetes mellitus is among the statutorily enumerated diseases for which presumptive service connection is available for veterans exposed to herbicide agents during active service.  38 C.F.R. § 3.309(e).  The evidence also indicates that the Veteran's diabetes mellitus has become manifest to 10 percent or more after discharge military service as his post service treatment records indicate that his diabetes is shown to be manageable by a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In conclusion, the Board finds that the evidence of record shows that the Veteran's diabetes mellitus meets the requirements for presumption of service connection due to exposure to herbicides.  Accordingly, entitlement to service connection for diabetes mellitus is warranted.  
 
Residuals of a Left Rib Fracture

The Veteran claims  that he fractured or injured his left rib during active military service.  He contends that he was in the field and therefore, he was unable to seek treatment for the fractures for at least six weeks.  See September 2009 notice of disagreement.  The Veteran asserts that he still has daily pain due to the injury.

In assessing the Veteran's service connection claim for residuals of a left rib injury, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  The Board observes that the post-service treatment records do not show a current diagnosis of a left rib disability.  A December 2001 private treatment record documents that the Veteran reported a problem with the left ribs.  He explained that it is painful and he is having soreness almost to his upper abdomen.  The physician noted that the Veteran has left chest pain that may be upper abdominal pain.  An x-ray of the chest reveals in December 2001 no active disease and the skeletal structures were within normal limits.  A February 2009 x-ray of the Veteran's chest does not reveal any residual rib disability or suggest that there was a healed fracture of the Veteran's left rib.  The Board notes that pain alone does not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury").   Furthermore, there is no evidence of a current diagnosis of a left rib disability or residuals of a left rib fracture and/or injury during the appeal period.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (the court held that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

The Board also observes that the Veteran's service treatment records do not document an injury to the left ribs during active military service.  The Veteran indicated in his formal claim for benefits that the injury occurred in January 1971.  A February 1971 service treatment record shows that the Veteran complained of a chest cold with mild pain in the chest when coughing.  He was provided with a chest x-ray that showed a normal chest.  Furthermore, the Veteran's separation examination dated in June 1971 reveals that the Veteran's chest was evaluated as normal and the Veteran did not report injuring his left rib during service.  Thus, there is no contemporaneous evidence of a fractured left rib or ribs during service.

The Board recognizes that the Veteran contends that he has a current left rib disability that is related to fractured ribs during active military service.  Lay persons can provide an account of observable symptoms, such as left rib pain and the onset of such pain.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, in this case, the diagnosis of the Veteran's claimed left rib disability and the etiology thereof requires medical expertise.  Furthermore, the Veteran indicated that he did not seek treatment for the fractured rib and he is not competent to report that he fractured his left rib without seeking medical treatment or receiving a diagnosis from a medical professional.  See September 2009 notice of disagreement.  The claimed injury and residual disability are not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, the lay evidence offered by the Veteran is not competent medical evidence and does not prove that the Veteran has a current left rib disability related to his military service.  Furthermore, there is no competent medical opinion of record that indicates the Veteran has a current diagnosis of a left rib disability that is related to the Veteran's active military service to include the claimed in-service injury.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current diagnosis of a left rib disability that is related to active military service.  Accordingly, the Veteran's claim of entitlement to service connection for residuals of a left rib fracture is not warranted. 




III.  Criteria and Analysis of the Claim for Increased Rating

The Veteran filed a claim for PTSD in February 2008.  The RO granted his claim for PTSD with major depressive disorder and panic disorder and assigned a 30 percent disability rating.  The Veteran appeals this decision contending that the disability rating should be higher.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2013).  

The Veteran's service-connected PTSD with major depressive disorder and panic disorder is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score between 61 and 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

During the appeal the RO increased the disability rating of the Veteran's service-connected PTSD from 30 percent to 50 percent effective September 16, 2010. The medical evidence of record consists of VA treatment records and VA examination reports dated in February 2009 and June 2012.  Furthermore, additional evidence of the Veteran's PTSD symptoms includes lay statements by the Veteran and his family. The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 30 percent disability rating prior to September 16, 2010 and a 50 percent disability rating as of September 28, 2012.

Prior to September 16, 2010

The evidence shows that the Veteran's service-connected PTSD symptoms did not result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment at any time prior to September 16, 2010.  In this regard, the Veteran did not demonstrate any impairment of thought process or impairment of communication.  See February 2009 VA examination and October 2009 VA treatment record.  The February 2009 VA examination noted that the Veteran was oriented to person, place and time.  Rate and flow of speech was normal.  The Veteran did not experience hallucinations or delusions.  The evidence reflects that prior to September 16, 2010, the Veteran did not experience homicidal or suicidal ideation.  The September 2009 VA examination determined that the Veteran did not have memory loss or impairment.  However, the Veteran reported some memory problems in an October 2009 VA treatment record.   The Veteran has some ritualistic behavior that interferes with routine activities with respect to avoiding germs, but the examiner concluded that it did not interfere with employment and social functioning.  

The Veteran reported experiencing panic attacks in the February 2009 VA examination and October 2009 VA treatment record.  He described the panic attacks as severe in that he feels like he cannot breath and is light headed.  These panic attacks can last up to a half hour and they occur daily without medication.  It does not affect independent functioning as long as he is on medication.  The Veteran also experiences depression or depressed mood that is chronic without antidepressants.  The Veteran noted that when he was working he would still go to work even if he was depressed.  The medical records reflect that the Veteran did not neglect his personal appearance or hygiene and he is able to maintain basic activities of daily living.
 
The Veteran did not have difficulty or an inability to establish and maintain effective relationships prior to September 16, 2010.  In this regard, the Veteran has some social isolation, intrusive thoughts and avoidance of crowds.  The Veteran limits social interaction. The Veteran reported in the February 2009 VA examination that the quality of his marital and/or family relationships is great.  He has friends that he sees and he likes to fish "when the weather is right."

With respect to occupational impairment, the medical and lay evidence of record indicates that the Veteran's service-connected PTSD with major depression and panic disorder do not have a significant effect on the Veteran's ability to work.  The Veteran is retired and he did not report that his service-connected psychiatric disorders affected his employment.  The examiner in February 2009 noted that the Veteran does not contend that his unemployment is due to the effects of his mental disorder.  He also determined that the Veteran's service-connected mental health disability results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board notes that the medical records show that the Veteran's GAF score was 68 prior to September 16, 2010.  A GAF ranging between 61 and 70 indicates some mild or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful relationships.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In light of his overall disability picture including symptoms reported in the VA examination, the Board has determined that the Veteran's disability picture more closely approximates the current 30 percent disability rating.  

In sum, the criteria for a disability rating in excess of 30 percent for the Veteran's service-connected PTSD with major depressive disorder and panic disorder have not been met prior to September 16, 2010.  The preponderance of the evidence is against an evaluation in excess of 30 percent for PTSD with major depressive disorder and panic disorder.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 30 percent for the Veteran's service-connected PTSD prior to September 16, 2010.
As of September 16, 2010

The evidence shows that the Veteran's symptoms of service-connected PTSD does not more closely approximate a disability rating in excess of 50 percent as of September 16, 2010 as the evidence does not show that this disability results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.  Specifically, the June 2012 VA examination reveals that the Veteran does not have mild memory loss, impairment in short and long-term memory or memory loss for names of close relatives, own occupation or own name.  His speech was not circumstantial, circumlocutory, or stereotyped.  There was also no evidence that his speech was intermittently illogical, obscure or irrelevant.  The Veteran did not demonstrate impaired judgment or impaired abstract thinking, or gross impairment in thought processes or communication.  There was no evidence that the Veteran experienced suicidal ideation or that he was in persistent danger of hurting himself or others.  The Veteran has panic attacks that occur weekly or less often, depressed mood and anxiety.  However, the evidence does not suggest that he has near continuous panic or that his chronic depression affects his ability to function independently, appropriately and effectively.  He does not neglect his personal appearance or hygiene and he is able to perform activities of daily living.  He does not experience delusions or hallucinations.  There is also no indication that the Veteran has spatial disorientation.  

The evidence does not reflect that the Veteran has an inability to established and maintain effective relationships or that he has total social impairment.  In this regard, the Veteran has been married to the same woman for over 35 years.  He has one grown daughter.  However, he reports that he avoids activities, places or people that arouse recollections of his trauma.  The Veteran also experiences markedly diminished interest or participation in significant activities.  He indicated that he has feelings of detachment or estrangement from others.

Regarding the effect his symptoms of PTSD with major depressive disorder and panic disorder have on employment, the Veteran reported in the June 2012 VA examination that he retired over six years ago due to poor health as he was a heavy equipment operator.  The Veteran has not indicated that his PTSD has an effect on his ability to work.  Furthermore, the VA examiner in June 2012 determined that the Veteran's PTSD with major depressive disorder and panic disorder result in occupational and social impairment with reduced reliability and productivity.    

Specifically, the June 2012 VA examination reveals that the Veteran's 
GAF score was 65 as of September 16, 2010.  This GAF score reveals some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Thus, the Veteran's GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examinations and discussed in the lay evidence and does not support a disability rating in excess of 50 percent.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD with major depressive disorder and panic disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected mental health disorder with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  There is no evidence in the record, including statements by the Veteran, that his PTSD has caused marked interference with his ability to be employed during the appeal period that is not already contemplated in the rating criteria.  Furthermore, the evidence does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for residuals of a left rib fracture is denied.

Entitlement to an initial increased in excess of 30 percent prior to September 16, 2010 and in excess of 50 percent as of September 16, 2010 for service-connected PTSD with major depressive disorder and panic disorder is denied.

REMAND

With respect to the Veteran's service connection claim for hypertension, the service treatment records show that he had a high blood pressure reading of 160/80 upon entrance into service.  However, when his blood pressure was taken again the June 1969 entrance examination report documents that his blood pressure was 118/82, which is within normal limits.  See VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (Systolic pressure less than 130 and diastolic pressure less than 85 is considered normal).  He was considered fit for military service.  His separation examination dated in June 1971 reveals an elevated blood pressure reading of 138/70.  The Veteran was provided with a VA examination in March 2009; however, the examiner did not provide an opinion on whether the Veteran's current hypertension is related to active military service to include the documented elevated blood pressure reading in the June 1971 separation examination.  Thus, the Veteran should be provided with another VA examination and opinion.  
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion with respect to his service connection claim for hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the elevated blood pressure reading documented in the Veteran's separation examination.  The examiner is also requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) proximately due to or aggravated (chronically worsened) by the Veteran's service connected psychiatric disorder.  The examiner should provide an explanation for all conclusions reached. 

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for hypertension, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


